Title: Introductory Note: Cabinet Meeting. Opinion on the Depredations of the Creek Indians Upon the State of Georgia, 29 May 1793
From: 
To: 


Throughout 1792 and the early months of 1793 the Washington Administration had received reports of Indian depredations and Spanish intrigue on the southern frontier. In 1790 the Creek Nation under the leadership of Alexander McGillivray had signed a treaty of peace and friendship with the United States at New York, which among other stipulations had provided for a survey of the boundary between the United States and Creek territory. A similar treaty was signed with the Cherokee in 1791. The Creek treaty, moreover, placed the Indian towns within the United States territory under the protection of the Federal Government and prohibited all but licensed traders from entering the Creek country. By 1793 the survey for the boundary had not been run, and there was an open frontier between Georgia and the Creek country.
The Treaty of New York and the 1791 treaty with the Cherokee constituted a direct challenge to Spain’s view that the Indian tribes on the southwestern frontier were under her direct protection. Francisco Louis Hector, Baron de Carondelet, who on December 30, 1791, succeeded Esteban Miró as governor and intendant of Louisiana and West Florida, began a series of vigorous efforts to weld the southern tribes into an effective unit to halt American expansion. To prevent the running of the boundary between the United States and Creek territory and to draw the Indians more closely under Spanish influence Carondelet employed a number of agents among the tribes in the area: Pedro Olivier was sent to reside among the Creeks, Juan de la Villebeuvre to the Chickasaw and Choctaw, and John McDonald to the Chickamauga. He also made extensive use of the British trading firm of Panton, Leslie, and Company, which in exchange for the governor’s protection of its trading privileges was more than willing to aid in the furtherance of Spanish ambitions. Carondelet, however, was not solely responsible for the delay in the settlement of the boundary and other outstanding problems between the Creeks and the United States. He was aided by the opposition of many Creek factions to the New York treaty, by the reluctance of McGillivray to effect a final settlement, and by the attempts of the adventurer William Bowles to create a pro-British faction among the Creeks. The result was that on July 6, 1792, McGillivray signed a treaty with the Spanish at New Orleans. This treaty virtually abrogated the Treaty of New York.
In the early months of 1793 the Federal authorities in Philadelphia were deluged with reports of Indian raids on the southern frontier settlements, particularly those on the Georgia frontier. On April 29 Edward Telfair, the governor of Georgia, informed Henry Knox that “there is little expectation of avoiding a general war with the Creeks and Cherokees. Blood has been spilt in every direction on the extended frontier of this State, and one man killed in the State of South Carolina.… If I find the pressure become great, the opposition must keep pace with the several emergencies. I shall make the necessary communications to the Governor of the State of South Carolina, in order to obtain aid, as I have every reason to hope that provident measures have been taken to that effect. Should general hostilities continue, it will be well to give Governor [William] Blount [of the Southwest Territory] the needful instructions, to cause a co-operation on his part.” On May 8 Telfair reported that the situation continued to deteriorate: “Such is the havoc and carnage making by the savages, in every direction on our frontier, that retaliation by open war becomes the only resort. The horrid barbarities committed … have impelled me to cause the additional aid of six troops of horse to be drawn into service, to range on the frontiers, and also to establish a camp at Shoulderbone, to consist of three battalion companies; and I have directed a general officer to repair to the said camp, to be reinforced as circumstances may require. The late respite is only to be attributed to the height of the waters, and, so soon as they subside, I have nothing to expect but an immediate renewal of the like barbarities. Every measure in my power to repel and annoy shall be. taken, and, as far as means will extend, shall be carried into effect. Let no idea of peace so far amuse as to divert the necessary and immediate preparations for war. Every information you may receive tending thereto must proceed from ignorance or design. The field is now taken; the people must be protected, and a failure, in this juncture, will affect the operations of Government in a serious degree.…”
The Federal Government was somewhat skeptical of Georgia’s complaints. Although it was evident that Creek depredations on the Georgia frontier were increasing at an alarming rate, it was equally apparent that they were not unprovoked by residents of Georgia. The Georgians were as dissatisfied as the Creeks with the tentative boundary suggested by the Treaty of New York and on numerous occasions ignored the provision of the treaty forbidding entry into Creek territory and conducted retaliatory raids into Indian country. Georgia, indeed, was never reconciled to the possibility that a final settlement of the boundary would exclude her permanently from the tempting Creek lands, and on more than one occasion James Seagrove, United States Indian agent to the Creeks, implied that Telfair was exaggerating the crisis on the frontier in order to promote a general Creek war. Similar reports came from Major Henry Gaither, the ranking Federal Army officer in Georgia, who maintained a running battle with Telfair on the question of calling out militia to protect the settlements and on the issuing of arms from Federal stores to equip them.
Because the United States was planning a major campaign under the leadership of Major General Anthony Wayne against the northwestern tribes, the Washington Administration wished to avoid a war in the south. On November 26, 1792, in response to requests from officials on the southern frontier for permission to send punitive expeditions against the Indians, Knox wrote to Blount: “I can … with great truth assure you that the extension of the Northern Indian War to the Southern tribes would be a measure into which the Country would enter with extreme reluctance. They view an Indian War in any event of it as unproductive either of profit or honor.… the President … for great political reasons ardently desires a general tranquillity in the Southern quarter. He is exceedingly apprehensive that the flame of War once kindled in that region upon the smallest scale, will extend itself, and become general.” On May 14, 1793, Knox again presented the Government’s position in a letter to Blount: “You have been fully informed of the difficulties which have existed to prevent the President of the United States from giving orders in consequence of your representations, for the most vigorous offensive operations against the hostile indians. If those difficulties existed while the Congress were in Session, and which it was conceived they alone were competent to remove, they recur in the present case with still greater force, for all the information received at the time Congress were in session were laid before both houses, but no order was taken thereon nor any authority given to the President of the United States, of consequence his authority remains in the same situation it did on the commencement of the last session. It is indeed a serious question to plunge the nation into a war with the southern tribes of Indians, supported as it is said they would be. But, if that war actually exists, if depredations are repeated and continued upon the frontier inhabitants, the measure of protection is indispensible, but that protection can only be of the defensive sort. If other, or more extensive measures shall be necessary, they must probably result from the authority expressly given for that purpose.”
Any decision concerning Federal intervention on the southern frontier was complicated by the necessity of considering its effect on the delicate discussions under way between the United States and Spain. In 1793 William Short and William Carmichael were in Madrid attempting with indifferent success to negotiate with Spain on the southern boundary, the navigation of the Mississippi, and Spanish-American commerce. By the end of May, 1793, however, the acrimonious discussion between Jefferson and Josef de Viar and Josef de Jaudenes, the representatives of Spain in the United States, threatened to present a serious obstacle to negotiations between the two powers. On November 3, 1792, in a letter to Carmichael and Short, Jefferson wrote: “… although we have been constantly endeavoring, by every possible means, to keep peace with the Creeks; that in order to do this, we have even suspended, and still suspend the running a fair boundary between them and us, as agreed to by themselves … and that we have constantly endeavored to keep them at peace with the Spanish settlements also; that Spain, on the contrary, or at least the officers of her Government … has undertaken to keep an agent among the Creeks, has excited them and the other southern Indians to commence a war against us, has furnished them with arms and ammunition for the express purpose of carrying on that war, and prevented the Creeks from running the boundary which would have removed the source of differences from between us.” Viar and Jaudenes replied on May 25, 1793, with a statement that Blount had distributed medals to the Indians and had asked their aid for the United States in the event of a war with Spain. On June 18, 1793, they accused the United States of inciting “the Chicakasaws to commence war against the Creeks with the palpable views, that they, being less numerous than the Creeks, may be under the necessity to ask the protection of Govr. Blount & his troops, & so give him then a good occasion of asking a recompense from the Chickasaws lands to form an establishment at the place called the Encores Amargas … & have a source whence to incommode & intercept the communication between New Orleans & the establishments of Spain at the Illinois & New Madrid.…”
On June 30, 1793, Jefferson presented the Government’s views on the Spanish charges concerning the situation on the southern frontier in a letter to Carmichael and Short. After refuting the claims of the Spanish representatives, Jefferson concluded: “And lastly, these gentlemen say, that, on a view of these proceedings of the United States, with respect to Spain and the Indians their allies, they forsee that our peace with Spain is very problematical in future. The principal object of the letter being our supposed excitements of the Chickasaws against the Creeks, and their protection of the latter, are we to understand from this, that, if we arm to repel the attacks of the Creeks on ourselves, it will disturb our peace with Spain? That if we will not fold our arms, and let them butcher us without resistance, Spain will consider it as a cause of war? This is indeed so serious an intimation, that the President has thought it could no longer be treated of with subordinate characters, but, that his sentiments should be conveyed to the government of Spain itself, through you.… If we cannot otherwise prevail on the Creeks to discontinue their depredations, we will attack them in force. If Spain chooses to consider our self defence against savage butchery as a cause of war to her, we must meet her also in war.…”
